                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        VINCENT ARNELL MORROW,
                                   6                                                           Case No. 18-cv-05088-KAW (PR)
                                                        Plaintiff,
                                   7
                                                 v.
                                   8                                                           ORDER OF TRANSFER
                                        ELIZABETH JOLIN, et al.,
                                   9
                                                        Defendants.
                                  10

                                  11           Plaintiff Vincent Arnell Morrow, a state prisoner incarcerated at the Correctional Training

                                  12   Facility in Soledad, California (“CTF”), has filed a civil rights action under 42 U.S.C. § 1983
Northern District of California
 United States District Court




                                  13   asserting claims against police officers in Corona, CA.

                                  14           When jurisdiction is not founded solely on diversity, venue is proper in the district in

                                  15   which (1) any defendant resides, if all of the defendants reside in the same State, (2) the district in

                                  16   which a substantial part of the events or omissions giving rise to the claim occurred, or a

                                  17   substantial part of property that is the subject of the action is situated, or (3) a judicial district in

                                  18   which any defendant may be found, if there is no district in which the action may otherwise be

                                  19   brought. See 28 U.S.C. § 1391(b).

                                  20           The acts complained of in this complaint occurred in Corona, which is in the Central

                                  21   District of California. Venue, therefore, properly lies in the Central District of California. See 28

                                  22   U.S.C. § 1391(b).

                                  23           Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  24   TRANSFERRED to the United States District Court for the Central District of California. The

                                  25   Clerk of the Court shall terminate all motions and transfer the case forthwith.

                                  26           IT IS SO ORDERED.

                                  27   Dated: 10/9/18                                   ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  28                                                    UNITED STATES MAGISTRATE JUDGE
